DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed January 13, 2021. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claims 1, 2, 5 – 9, 12 – 16, 19, and 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “acceptable ” in claims 2, 9, and 16 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “beginning” in claims 6 and 13 is a relative term which renders the claim indefinite. The term “beginning” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3, 4, 10, 11, 17, and 18 are rejected due to dependency,
Appropriate correction and/or clarification is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 8 – 12, and 15 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrardo et al. (EP 2787503 A1), hereinafter Abrardo.

Claim 1: Abrardo discloses an apparatus for watermark encoding (see at least, FIG. 1), the apparatus comprising: 
a low power watermark manager to determine, based on encoder rules (see at least, “In the present disclosure, the expression "watermark profile" is used to indicate a set of parameters used for embedding the watermark into the audio signal according to a predetermined watermarking technique,” Abrardo [0013], “The watermarking technique can be a technique known in the art as, for example, a spread spectrum 15 watermarking technique (e.g. wherein the watermark is spread over many frequency bins so that the energy in one bin is very small and undetectable), a echo hiding watermarking technique (e.g. wherein the watermark is embedded into an audio signal by introducing one or more echoes that are offset in time from the audio signal by an offset value associated with the data value of the bit), a phase coding technique (e.g. wherein phase differences between selected frequency component portions of an audio signal are modified to embed the watermark in the audio signal) or any other watermarking technique known in the art,” Abrardo [0071]) and media identification watermark characteristics (see at least, “The classification unit 12 is configured to assign the audio signal to a class depending on the semantic content of the audio signal,” Abrardo [0055]), characteristics of a low power watermark, (see at least, “Once the audio signal is assigned to a class by the classification unit 12, the watermark profile unit 14 is configured to retrieve from the watermark profile database 19 the watermark profile associated with said class 45 and to provide it to the embedding unit 16,” Abrardo [0087]); and 
a low power watermark generator to add the low power watermark to an audio signal including media (see at least, “The embedding unit 16 is configured to embed the watermark into the audio signal by using the watermark profile obtained by the watermark profile unit 14 so as to provide a watermarked audio signal,” Abrardo [0093], “According to a second implementation, the class of the audio signal can be inserted into the audio signal by the embedding unit 16 of the encoding device 10 by embedding a second watermark (containing said class) into the audio signal with a predefined watermark profile, common to all audio signals independently from their class. The second watermark can be embedded into the already watermarked audio signal. In alternative, the two watermarks can be embedded into different sub-bands of the audio signal,” Abrardo [0113], “The audio signal can comprise music or speech as, for example, talks from movies, from TV or radio programs, from TV or radio advertisements, from TV or radio talk shows, and similar,” Abrardo [0119]).

Claim 2: Abrardo discloses the apparatus of claim 1, wherein the low power watermark is optimized to maximize a watermark amplitude while maintaining an acceptable audibility (see at least, “The applicant notes that psycho-acoustic model enables to determine the maximum distortion, i.e. the maximum watermark signal  energy that can be introduced into a host signal without being perceptible by human senses,” Abrardo [0007]).

Claim 3: Abrardo discloses the apparatus of claim 2, further including a media identification watermark generator to add a media identification watermark to the audio signal (see at least, “According to a second implementation, the class of the audio signal can be inserted into the audio signal by the embedding unit 16 of the encoding device 10 by embedding a second watermark (containing said class) into the audio signal with a predefined watermark profile, common to all audio signals independently from their class. The second watermark can be embedded into the already watermarked audio signal. In alternative, the two watermarks can be embedded into different sub-bands of the audio signal,” Abrardo [0113], “The watermark can comprise data relating to signature information, copyright information, serial numbers of broadcasted audio signals, product identification in audio signal broadcasting and similar,” Abrardo [0118]).

Claim 4: Abrardo discloses the apparatus of claim 3, wherein the media identification watermark characteristics include a first frequency at which the media identification watermark is to be added (see at least, “At least one parameter of said set of parameters defining the watermark profile may be selected, for example from the group comprising: watermark bit rate; frequency range hosting the watermark,” Abrardo [0024], “According to a second implementation, the class of the audio signal can be inserted into the audio signal by the embedding unit 16 of the encoding device 10 by embedding a second watermark (containing said class) into the audio signal with a predefined watermark profile, common to all audio signals independently from their class. The second watermark can be embedded into the already watermarked audio signal. In alternative, the two watermarks can be embedded into different sub-bands of the audio signal,” Abrardo [0113]).

Claim 5: Abrardo discloses the apparatus of claim 4, wherein the characteristics of the low power watermark include a second frequency at which the low power watermark is to be added, the second frequency different from the first frequency (see at least, “In alternative, the two watermarks can be embedded into different sub-bands of the audio signal,” Abrardo [0113]).

Claims 8 – 12 are substantially similar in scope to claims 1 – 5, respectfully, and therefore are rejected for the same reasons. (see also at least, “The classification unit 12, watermark profile unit
14, masking unit 18 and embedding unit 16 comprise hardware and/or software and/or firmware configured to implement the method of the present disclosure,” Abrardo [0054]).

Claims 15 – 19 are substantially similar in scope to claims 1 – 5, respectfully, and therefore are rejected for the same reasons (see also at least “In a preferred embodiment, the method is a
computer-implemented method,” Abrardo [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrardo in view of Celik et al. (US 2010/0058065 A1), hereinafter Celik.

Claim 6: Abrardo discloses the apparatus of claim 3, but does not disclose wherein the low power watermark generator is to add the low power watermark to the audio signal at a beginning of the media identification watermark. However, Celik discloses a similar “two-level watermark,” Celik [0009] and further discloses adding a first watermark to the audio signal at a beginning of the second watermark (see at least, “The host signal comprise a two-level watermark, the first watermark 34 indicating the presence of a second watermark 35, the first watermark being embedded at a first position 305 of the host signal, the second watermark being embedded at a second position 306 of the host signal, the second position being correlated to the first position,” Celik [0041], “In FIG. 3, the second watermark 35 is positioned inside the first watermark 34 and inside the duration of the period in which the first watermark is found,” Celik [0043], Celik FIG. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two-level watermark technique of Celik to the low power watermark and media identification watermark of Abrardo since having the low power watermark at the beginning provides the advantage of easily detecting the media identification watermark (see at least, “In an advantageous embodiment, the first watermark merely indicates the presence of a second watermark. The first watermark may thereby be designed with the main requirement that it is easily detectable. A simple first watermark may be provided, which does not require substantial elaborate processing,” Celik [0011]).


Claim 7: Abrardo discloses the apparatus of claim 3, but does not disclose wherein the low power watermark generator is to adjust the media identification watermark to integrate the low power watermark, the low power watermark generator to adjust the media identification watermark by at least one of adjusting a start bit or adjusting a sync bit of the media identification watermark. However, Celik discloses a similar “two-level watermark,” Celik [0009] and further discloses adjusting a second watermark to integrate the first watermark, adjusting the second watermark by at least one of adjusting a start bit or adjusting a sync bit of the second watermark (see at least, “The host signal comprise a two-level watermark, the first watermark 34 indicating the presence of a second watermark 35, the first watermark being embedded at a first position 305 of the host signal, the second watermark being embedded at a second position 306 of the host signal, the second position being correlated to the first position,” Celik [0041], “In FIG. 3, the second watermark 35 is positioned inside the first watermark 34 and inside the duration of the period in which the first watermark is found,” Celik [0043], Celik FIG. 3, “In the listed embodiments, the first watermark is a simple signal which is easy to detect, with the only purpose to indicate the presence of a second watermark, typically a nearby second watermark. This presence may be indicated by embedding a first watermark in the form of zero-bit watermark, or a first watermark which carries only a single or few bits. A single bit watermark may e.g. be embedded in order to ensure proper detection, such as the second watermark is only searched if the single bit payload of the first watermark is successfully extracted,” Celik [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two-level watermark technique of Celik to the low power watermark and media identification watermark of Abrardo by adjusting the media identification watermark by embedding or integrating at the start the low power watermark in the form of zero-bit watermark, thereby providing the advantage of easily detecting the media identification watermark (see at least, “In an advantageous embodiment, the first watermark merely indicates the presence of a second watermark. The first watermark may thereby be designed with the main requirement that it is easily detectable. A simple first watermark may be provided, which does not require substantial elaborate processing,” Celik [0011]).

Claims 13 and 14 and substantially similar in scope to claims 6 and 7, respectfully, and therefore are rejected for the same reasons.

Claim 20 is substantially similar in scope to claim 7 and therefore is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652